DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 7, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2020/0228247 A1), in view of Kim et al., (Pub. No.: US 2016/0381666 A1).

Regarding Claim 1,	 Guo discloses a method of wireless communication performed by a first user equipment (UE), comprising: (Guo, Fig. 1, paragraphs [0033], [0035]-[0037] and [0039] UEs 111-116, and UE 118, first UE, UE111)
transmitting, to a second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) via a sidelink sub-channel of a primary carrier, an indication that identifies one or more resources on the primary carrier for transmitting one or more hybrid automatic repeat request (HARQ) responses for one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on a secondary carrier; and (Guo, paragraph [0114], [0143] discloses subchannel, [0078] primary communication, Abstract Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) operation in sidelink, paragraphs [0178]-[0182] indication and sidelink communication between first UE and second UE, SL-HARQ-feedback/HARQ-ACK information)
receiving, from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), on the one or more resources on the primary carrier, the one or more HARQ responses for the one or more sidelink communications on the secondary carrier. (Guo, paragraph [0179] discloses sidelink communication, paragraph [0003],[0083], [0087], [0143], [0178]-[0179] HARQ-ACK information in response, [0055] in response to signals)
Guo does not explicitly disclose primary carrier and secondary carrier.
However, Kim discloses about primary carrier and secondary carrier.  (Kim, paragraph [0147] discloses primary component carrier PCC which is primary carrier, and secondary component carrier SCC which is secondary carrier)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Kim so that teachings on primary carrier and secondary carrier be included in a method of wireless communication. The motivation to combine the teachings of Kim would achieve very low end-to-end latency, and high energy efficiency. It would enable direct communication between devices without the intervention of an evolved NodeB (eNB)  (Kim, paragraphs [0001]-[0029], emphasis paragraphs [0002]-[0004] and [0026]-[0029]) 

Regarding Claim 7,	 Guo discloses a method of wireless communication performed by a second user equipment (UE) (Guo, Fig. 1, paragraph [0035] second UE, UE112), comprising: (Guo)
receiving, from a first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) via a sidelink sub-channel of a primary carrier, an indication of how to transmit, on the primary carrier, one or more hybrid automatic repeat request (HARQ) responses for one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on a secondary carrier; and (Guo, paragraph [0114], [0143] discloses subchannel, [0078] primary communication, Abstract Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) operation in sidelink, paragraphs [0178]-[0182] indication and sidelink communication between first UE and second UE, SL-HARQ-feedback/HARQ-ACK information)
transmitting, to the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) on the primary carrier based at least in part on the indication, the one or more HARQ responses for the one or more sidelink communications on the secondary carrier. (Guo, paragraph [0179] discloses sidelink communication, paragraph [0003],[0083], [0087], [0143], [0178]-[0179] HARQ-ACK information in response, [0055] in response to signals)
Guo does not explicitly disclose primary carrier and secondary carrier.
However, Kim discloses about primary carrier and secondary carrier.  (Kim, paragraph [0147] discloses primary component carrier PCC which is primary carrier, and secondary component carrier SCC which is secondary carrier)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Kim so that teachings on primary carrier and secondary carrier be included in a method of wireless communication. The motivation to combine the teachings of Kim would achieve very low end-to-end latency, and high energy efficiency. It would enable direct communication between devices without the intervention of an evolved NodeB (eNB)  (Kim, paragraphs [0001]-[0029], emphasis paragraphs [0002]-[0004] and [0026]-[0029]) 
Regarding Claim 13,	 Guo discloses a first user equipment (UE) for wireless communication, comprising: (Guo, Fig. 1, paragraphs [0033], [0035]-[0037] and [0039] UEs 111-116, and UE 118, first UE is UE111)
a memory; and (Guo, Fig. 3, paragraph [0051] memory 360)
one or more processors coupled to the memory, the one or more processors configured to: (Guo, Fig. 3, paragraph [0051], [0057], processor 340, memory 360)
transmit, to a second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) via a sidelink sub-channel of a primary carrier, an indication that identifies one or more resources on the primary carrier for transmitting one or more hybrid automatic repeat request (HARQ) responses for one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on a secondary carrier; and (Guo, paragraph [0114], [0143] discloses subchannel, [0078] primary communication, Abstract Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) operation in sidelink, paragraphs [0178]-[0182] indication and sidelink communication between first UE and second UE, SL-HARQ-feedback/HARQ-ACK information)
receive, from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), on the one or more resources on the primary carrier, the one or more HARQ responses for the one or more sidelink communications on the secondary carrier. (Guo, paragraph [0179] discloses sidelink communication, paragraph [0003],[0083], [0087], [0143], [0178]-[0179] HARQ-ACK information in response, [0055] in response to signals)
Guo does not explicitly disclose primary carrier and secondary carrier.
However, Kim discloses about primary carrier and secondary carrier.  (Kim, paragraph [0147] discloses primary component carrier PCC which is primary carrier, and secondary component carrier SCC which is secondary carrier)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Kim so that teachings on primary carrier and secondary carrier be included in a method of wireless communication. The motivation to combine the teachings of Kim would achieve very low end-to-end latency, and high energy efficiency. It would enable direct communication between devices without the intervention of an evolved NodeB (eNB)  (Kim, paragraphs [0001]-[0029], emphasis paragraphs [0002]-[0004] and [0026]-[0029]) 

Regarding Claim 23,	 Guo discloses a second user equipment (UE) for wireless communication, comprising: (Guo, Fig. 1, paragraphs [0033], [0035-[0037] and [0039] UEs 111-116, and UE 118, second UE is UE112)
 a memory; and (Guo, Fig. 3, paragraph [0051] memory 360)
one or more processors coupled to the memory, the one or more processors configured to: (Guo, Fig. 3, paragraph [0051], [0057], processor 340, memory 360)
receive, from a first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) via a sidelink sub-channel of a primary carrier, an indication of how to transmit, on the primary carrier, one or more hybrid automatic repeat request (HARQ) responses for one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on a secondary carrier; and (Guo, paragraph [0114], [0143] discloses subchannel, [0078] primary communication, Abstract Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) operation in sidelink, paragraphs [0178]-[0182] indication and sidelink communication between first UE and second UE, SL-HARQ-feedback/HARQ-ACK information)
transmit, to the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) on the primary carrier based at least in part on the indication, the one or more HARQ responses for the one or more sidelink communications on the secondary carrier. (Guo, paragraph [0179] discloses sidelink communication, paragraph [0003],[0083], [0087], [0143], [0178]-[0179] HARQ-ACK information in response, [0055] in response to signals)
Guo does not explicitly disclose primary carrier and secondary carrier.
However, Kim discloses about primary carrier and secondary carrier.  (Kim, paragraph [0147] discloses primary component carrier PCC which is primary carrier, and secondary component carrier SCC which is secondary carrier)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo before the effective filing date of the claimed invention with that of Kim so that teachings on primary carrier and secondary carrier be included in a method of wireless communication. The motivation to combine the teachings of Kim would achieve very low end-to-end latency, and high energy efficiency. It would enable direct communication between devices without the intervention of an evolved NodeB (eNB)  (Kim, paragraphs [0001]-[0029], emphasis paragraphs [0002]-[0004] and [0026]-[0029]) 
6.	Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-22, 24-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2020/0228247 A1), and Kim et al., (Pub. No.: US 2016/0381666 A1), in view of (3GPP TSG-RAN WG1 Meeting #98bis, Chongqing, China, October 14th-20th 2019, R1-1910535 (Resubmission of R1-1908914), Agenda item: 7.2.4.2.3, Source Ericsson, Title: Miscellaneous issues on resource allocation, now onwards Document Ericsson).

 Regarding Claim 2,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 1, wherein the primary carrier is a licensed carrier and the secondary carrier is an unlicensed carrier.  (Kim, paragraph [0147] disclose primary component carrier PCC, and secondary component carrier SCC)
	Guo and Kim are not explicit about licensed carrier and unlicensed carrier.
	However, Document Ericsson discloses licensed carrier and unlicensed carrier.  (Document Ericsson, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo and Kim before the effective filing date of the claimed invention with that of Document Ericsson so that licensed carrier and unlicensed carrier be included in the method. The motivation to combine the teachings of Document Ericsson would allow separation between bands which is critical. (Document Ericsson, whole document, emphasis: section 2.1, Proposals 1 and 2)

Regarding Claim 3,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 1, wherein the indication includes sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) indicates to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses as a HARQ codebook, and wherein the sidelink control information allocates a dynamic resource pool including one or more resources on the primary carrier for the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 5,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 1, wherein the indication identifies a secondary physical sidelink feedback channel (PSFCH) resource pool that includes resources on the primary carrier allocated for the one or more HARQ responses for the one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on the secondary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 6,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 1, wherein the indication is used to configure the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to multiplex the one or more HARQ responses for the one or more sidelink communications on the secondary carrier into a physical sidelink feedback channel (PSFCH) resource pool that is used for HARQ responses to sidelink communications on the primary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))

Regarding Claim 8,	 The combination of Guo, Kim, and Document Ericsson disclose the combination of Guo and Kim disclose the method of claim 7, wherein the primary carrier is a licensed carrier and the secondary carrier is an unlicensed carrier. (Kim, paragraph [0147] disclose primary component carrier PCC, and secondary component carrier SCC, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 9,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 7, wherein the indication includes sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the sidelink control information for polling for the one or more HARQ responses from the second UE indicates to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses as a HARQ codebook, and wherein the sidelink control information allocates a dynamic resource pool including one or more resources on the primary carrier for the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC, and secondary component carrier SCC, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 11,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 7, wherein the indication identifies a secondary physical sidelink feedback channel (PSFCH) resource pool that includes resources on the primary carrier allocated for the one or more HARQ responses for the one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on the secondary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 12,	 The combination of Guo, Kim, and Document Ericsson disclose the method of claim 7, wherein the indication is used to configure the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to multiplex the one or more HARQ responses for the one or more sidelink communications on the secondary carrier into a physical sidelink feedback channel (PSFCH) resource pool that is used for HARQ responses to sidelink communications on the primary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 14,	 The combination of Guo, Kim, and Document Ericsson disclose the combination of Guo and Kim disclose the first UE of claim 13 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the primary carrier is a licensed carrier and the secondary carrier is an unlicensed carrier. (Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 15,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 13 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication includes sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the sidelink control information for polling for the one or more HARQ responses from the second UE indicates to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses as a HARQ codebook, and wherein the sidelink control information allocates a dynamic resource pool including one or more resources on the primary carrier for the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 17,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 13 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication identifies a secondary physical sidelink feedback channel (PSFCH) resource pool that includes resources on the primary carrier allocated for the one or more HARQ responses for the one or more sidelink communications between the first UE (Guo, Fig. 1, paragraph [0035] first UE, UE111) and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on the secondary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 18,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 17 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication indicates to the second UE Guo, Fig. 1, paragraph [0035] second UE, UE112) to use implicit resource determination to select one or more of the resources from the secondary PSFCH resource pool to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 19,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 17 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication explicitly allocates one or more of the resources in the secondary PSFCH resource pool to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 20,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 13 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication is used to configure the second UE Guo, Fig. 1, paragraph [0035] second UE, UE112) to multiplex the one or more HARQ responses for the one or more sidelink communications on the secondary carrier into a physical sidelink feedback channel (PSFCH) resource pool that is used for HARQ responses to sidelink communications on the primary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))

 Regarding Claim 21,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 20 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication indicates to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to use implicit resource determination to select one or more resources from the PSFCH resource pool to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 22,	 The combination of Guo, Kim, and Document Ericsson disclose the first UE of claim 20 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication explicitly allocates one or more of the resources in the PSFCH resource pool to transmit the one or more HARQ responses.  (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))

 Regarding Claim 24,	 The combination of Guo, Kim, and Document Ericsson disclose the combination of Guo and Kim disclose the second UE of claim 23 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the primary carrier is a licensed carrier and the secondary carrier is an unlicensed carrier. (Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 25,	 The combination of Guo, Kim, and Document Ericsson disclose the second UE of claim 23 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the indication includes sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) indicates to the second UE to transmit the one or more HARQ responses as a HARQ codebook, and wherein the sidelink control information allocates a dynamic resource pool including one or more resources on the primary carrier for the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 27,	 The combination of Guo, Kim, and Document Ericsson disclose the second UE of claim 23 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the indication identifies a secondary physical sidelink feedback channel (PSFCH) resource pool that includes resources on the primary carrier allocated for the one or more HARQ responses for the one or more sidelink communications between the first UE and the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112) on the secondary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))
 
Regarding Claim 28,	 The combination of Guo, Kim, and Document Ericsson disclose the second UE of claim 27 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the indication indicates to the second UE to use implicit resource determination to select one or more of the resources from the secondary PSFCH resource pool to transmit the one or more HARQ responses or the indication explicitly allocates one or more of the resources in the secondary PSFCH resource pool to transmit the one or more HARQ responses. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))

 Regarding Claim 29,	 The combination of Guo, Kim, and Document Ericsson disclose the second UE of claim 23 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the indication is used to configure the second UE to multiplex the one or more HARQ responses for the one or more sidelink communications on the secondary carrier into a physical sidelink feedback channel (PSFCH) resource pool that is used for HARQ responses to sidelink communications on the primary carrier. (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Kim, paragraph [0147] disclose primary component carrier PCC which is a licensed carrier, and secondary component carrier SCC which is an unlicensed carrier, Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))

 Regarding Claim 30,	 The combination of Guo, Kim, and Document Ericsson disclose the second UE of claim 29 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the indication indicates to the second UE to use implicit resource determination to select one or more resources from the PSFCH resource pool to transmit the one or more HARQ responses or the indication explicitly allocates one or more of the resources in the PSFCH resource pool to transmit the one or more HARQ responses.  (Guo, [0096], [0102], [0161]-[0163], [0178]-[0179], [0184], and [0266], Document Ericsson, whole document, section 2.1, licensed carrier (e.g. at 2GHz) and unlicensed carrier (e.g. at 5.9 GHz))

7.	Claims 4, 10, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2020/0228247 A1), and Kim et al., (Pub. No.: US 2016/0381666 A1), in view of (3GPP TSG RAN WG1 #100, e-Meeting, February 24th-March 6th, 2020, R1-2001017, Agenda Item: 7.2.4.5, Source: ASUSTek, Title: Remaining issues on sidelink physical layer procedure on NR V2X, now onwards Document ASUSTek)

 Regarding Claim 4,	 The combination of Guo, and Kim disclose the method of claim 1, wherein the indication indicates, to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), to store the one or more HARQ responses and wait for sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), and the method further comprises:  (Guo, paragraphs [0179]-[0181])
 	transmitting, to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112, [0096], [0102], [0161-[0163], [0178]-[0179], [0184], and [0266]).
Guo and Kim are not explicit about remaining issues on sidelink physical layer procedure on NR V2X.
           However, Document ASUSTek discusses about remaining issues on sidelink physical layer procedure on NR V2X. (Document ASUSTek, page 5-8)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Guo and Kim before the effective filing date of the claimed invention with that of Document ASUSTek so that remaining issues on sidelink physical layer procedure on NR V2X be taken care in the method.  The motivation to combine the teachings of Document ASUSTek would include teachings on UE procedure for reporting HARQ-ACK on sidelink, and second stage SCI format 0-2. (Document ASUSTek, whole document, emphasis page 5-8)

Regarding Claim 10,	 The combination of Guo, Kim and Document ASUSTek disclose the method of claim 7, wherein the indication indicates, to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), to store the one or more HARQ responses and wait for sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), and the method further comprises: 
receiving the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the one or more HARQ responses are transmitted based at least in part on the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112, Document ASUSTek, whole document, emphasis page 5-8). 

Regarding Claim 16,	 The combination of Guo, Kim and Document ASUSTek disclose the first UE of claim 13 (Guo, Fig. 1, paragraph [0035] first UE, UE111), wherein the indication indicates, to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), to store the one or more HARQ responses and wait for sidelink control information for polling for the one or more HARQ responses from the second UE, and the one or more processors are further configured to: 
transmit, to the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112, Document ASUSTek, whole document, emphasis page 5-8).  

Regarding Claim 26,	 The combination of Guo, Kim and Document ASUSTek disclose the second UE of claim 23 (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the indication indicates, to the second UE, to store the one or more HARQ responses and wait for sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), and the one or more processors are further configured to: 
receive the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112), wherein the one or more HARQ responses are transmitted based at least in part on the sidelink control information for polling for the one or more HARQ responses from the second UE (Guo, Fig. 1, paragraph [0035] second UE, UE112, Document ASUSTek, whole document, emphasis page 5-8).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463